DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of specie (a), Figs. 1-5, claims 1-3, 6, 11-12 and 15, in the reply filed on 9/14/22 is acknowledged.
Claims 4-5, 7-10, 13-14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/22.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, lines 4-5, it seems grammatically “the rough grip surface for said soldermask layer” should recite --the rough grip surface of said soldermask layer--.
In claim 2, lines 2-3, it seems grammatically, “the rough grip surface for said soldermask layer” should recite --the rough grip surface of said soldermask layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11-12 and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi, US Patent No. 6,107,679 (from the IDS).

	Noguchi anticipates:	1.  An electronic device, comprising (see fig. 4): 
	a support substrate (1) including a face; 
	a soldermask layer (15) covering said face, wherein an upper surface of the soldermask layer includes roughnesses (e.g. concave/convex surface) providing a rough grip surface; 
	an electronic die (8) bonded to said roughnesses at a first part (e.g. central part) of the rough grip surface for said soldermask layer (15) ; and 
	a molding resin (11) encapsulating the electronic die and covering the soldermask layer.  See Noguchi at col 3, ln 20–63, also see col 1-4, ln 1–67, figs. 1-8.  


    PNG
    media_image1.png
    295
    716
    media_image1.png
    Greyscale


2.  The electronic device according to claim 1, wherein the molding resin (11) is bonded to said roughnesses at a second part (e.g. edge part) of the rough grip surface for said soldermask layer (150, fig. 4.
  
3.  The electronic device according to claim 1, wherein said roughnesses comprise plastic deformations of the upper surface of the soldermask layer forming said rough grip surface (e.g. See col 3, ln 36–41, disclosing “ Next, the surface of each solder resist 15 is etched or drilled to thereby define uneven spots or projections and depressions in the surface thereof.”)

6.  The electronic device according to claim 1, wherein the face of the support substrate (1) includes conductive contact sockets (3) provided in openings extending through the soldermask layer (15), and further comprising connecting wires (10) passing through said openings which electrically connect the electronic die (8)  to the conductive contact sockets (3), fig. 4.

Regarding claim 11:   Noguchi teaches the limitations as applied to claim 1 above.

Regarding claim 12:  Noguchi teaches the limitations as applied to claim 3 above.

Regarding claim 15:  Noguchi teaches the limitations as applied to claim 2 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894						5 December 2022